Exhibit 10.32
AMENDMENT NUMBER 8
TO
THE
VENDOR AGREEMENT
BETWEEN
APAC CUSTOMER SERVICES, INC.
AND
MEDCO HEALTH SERVICES, INC.
THIS AMENDMENT to the Vendor Agreement (“Amendment”) is deemed to be effective
as of December 29, 2010 (“Amendment Effective Date”), is made and entered into
by and between Medco Health Services, Inc., a successor in interest to Medco
Health Solutions, Inc. (hereinafter “Medco”), a Delaware corporation having
offices located at 100 Parsons Pond Drive, Franklin Lakes, NJ 07417 and APAC
Customer Services, Inc. (“APAC” or “Vendor”), an Illinois corporation with
offices at 2201 Waukegan Rd., Suite 300, Bannockburn, Illinois 60015.
RECITALS
WHEREAS, the parties entered into a certain Agreement having an Effective Date
of October 4, 2004 (the “Original Agreement”) for PBM Call Center Services that
include the receipt and handling of calls pursuant to the Services described in
the Project Schedules attached to the Original Agreement; and
WHEREAS, the parties subsequently made certain modifications and revisions to
the Original Agreement by entering into certain Amendments to the Original
Agreement (all of which, collectively, constitute the Original Agreement), which
modifications and revisions are described in such amendments; and
WHEREAS, the parties wish to further amend the Original Agreement under the
terms and conditions in this Amendment.
NOW THEREFORE, in consideration of the premises and mutual promises set forth in
this Amendment, and other good and valuable consideration, the exchange, receipt
and sufficiency of which are acknowledged, the parties agree as follows:
ARTICLES
1. Definitions. The term “Agreement” as used in this Amendment shall mean the
Original Agreement as previously amended by the parties and as further amended
by this Amendment Number 8. Except as otherwise set forth herein, the
capitalized terms used herein and in the Original Agreement shall have the
meaning set forth in the Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Survival of Agreement Terms. Except as expressly set forth herein, the terms
and conditions of the Agreement shall remain in full force and effect. In the
event of any conflict between the terms and conditions of this Amendment and the
Agreement, the terms and conditions set forth in this Amendment shall control
with respect to the subject matter hereof.
3. Amendment. The amendments made hereby are made pursuant to Section 3 of the
Agreement.
4. Section 1. SERVICES Section 1 of the Original Agreement is hereby deleted and
replaced in its entirety with the following:
A. Vendor’s services will consist of providing certain service assistance and
other service assistance on behalf of Medco to its members or other
Medco-designated recipients (the “Services”), as more particularly described on
the applicable project-specific schedule(s), which shall be substantially in the
form of Exhibit B attached hereto and which shall, upon execution, be attached
hereto and made a part hereof as sequentially numbered schedules to this
Agreement. Medco will route, at Medco’s discretion, Inbound Calls to Vendor’s
call center as set forth in the applicable Project Schedule.
B. Vendor Employees who have been trained by Medco and Vendor to perform the
Services will perform such Services in accordance with the standard operating
procedures set forth in the training materials provided on an on-going basis by
Medco.
C. General Requirements Regarding Vendor Personnel
(a) Vendor acknowledges and agrees that all Vendor Personnel shall perform any
part of the Services in accordance with the defined skills and tests required
for it agents and supervisors as well as assignment qualifications for project
management personnel defined in Schedule K attached hereto. “Vendor Personnel”
means any and all personnel furnished or engaged by Vendor, who have been
designated to provide the Services on a dedicated basis, including employees and
independent contractors of (i) Vendor, (ii) its Affiliates and (iii) Vendor’s
and its Affiliates’ Subcontractors. Such Vendor Personnel shall be dedicated to
Medco once they have been certified and trained to provide Services to Medco and
under no circumstance shall any such Vendor Personnel who provide Services to
Medco on a dedicated basis provide materially similar services for a Medco
Competitor.

 

 



--------------------------------------------------------------------------------



 



(b) Medco’s pre-approval is required, unless such pre-approval is not
commercially reasonable or practical, for the assignment and removal of Vendor
Personnel in the performance of Services, which approval will not be
unreasonably withheld. Vendor Personnel performing Services will at all times be
under Vendor’s (or its applicable Subcontractor’s) exclusive direction and
control and will be Vendor’s (or Vendor’s Subcontractor’s) employees. As between
Vendor and Medco, Vendor will have Financial Responsibility for all wages,
salaries, benefits, and other amounts due such personnel, including wages,
salaries, benefits and other amounts that may accrue to such personnel in
connection with their performance of Services under this Agreement. Vendor (or
its applicable Subcontractor) will also be responsible at all times for all
financial, reporting, and legal obligations as the employer of such personnel,
including, as applicable, U.S. and non-U.S. social security or other mandatory
social welfare benefit programs, all income and contributory income taxes and
withholdings in any jurisdiction, unemployment taxes and compensation, worker’s
compensation insurance and protections, statutory and other benefits, and other
federal, state/provincial and local Laws. Vendor will be solely financially and
operationally responsible for all immigration, work permit, and tax matters for
or pertaining to Vendor Personnel.
(c) If Vendor chooses to promote an individual from a junior level to an
intermediate level or from an intermediate level to a senior level that is
Vendor’s right to do so. However, any such promotion will not automatically
impact the preapproved billing rates and Medco is not obligated for any increase
in charges unless Medco provides its prior written approval that the individual
is capable of performing at the higher level and would therefore warrant the
additional rate increase.
(d) In accordance with the personnel selection and assignment provisions of this
Agreement, as well as the forecasts provided by Medco in accordance with agreed
to processes for forecasting described in the Agreement or in this Amendment,
Vendor will provide and maintain an adequate number of appropriately skilled
Vendor Personnel (both on-shore and off-shore) with the job classification and
skill mix necessary to perform the Services in a manner that meets or exceeds
the requirements of this Agreement (and the applicable Services), including any
applicable Service Levels commitments. Vendor will assign Vendor Personnel to
perform the Services who are properly educated, trained, experienced (including
having the appropriate functional and domain experience) and fully qualified for
the Services they are assigned to perform.
(e) Except as restricted by applicable Law, prior to any Vendor Personnel
beginning performance of Services, Vendor will, at its expense, certify in
writing to Medco that each Vendor Personnel identified by Vendor for assignment
to perform Services has undergone a thorough background check and screening as
specified herein and Vendor has also complied with the general requirements
relating to personnel herein.
(f) Vendor will manage, supervise and provide direction to Vendor Personnel and
cause them to comply with the obligations and restrictions applicable to Vendor
under this Agreement. Vendor is responsible for the acts and omissions of Vendor
Personnel under or relating to this Agreement.

 

 



--------------------------------------------------------------------------------



 



(g) Throughout the Term, Vendor must establish and maintain policies and
procedures reasonably designed to assist Vendor Personnel in complying with
applicable Laws and Vendor’s other duties and obligations under this Agreement,
including a code of conduct and code of ethics for Vendor Personnel that are
compliant with Medco’s codes of conduct and ethics as disclosed to Vendor.
(h) Any Vendor Personnel who are designated as dedicated to Medco will be
dedicated to providing Services to Medco for such period as assigned hereunder.
Vendor agrees that it will not transfer or reassign individuals designated as
Vendor Personnel during the lesser of: (i) the time period for which such
individual is contracted to provide Services or (ii) twelve (12) months
following such person’s assignment hereunder. Medco will be notified in advance
prior to any Vendor Personnel being removed from the Medco account.
Notwithstanding the foregoing, Vendor may transfer or reassign Vendor Personnel
without Medco’s consent for reasons of death, disability, failure to perform,
family considerations, or resignation or termination from employment by Vendor.
(i) Vendor Personnel will be proficient in English. Vendor Personnel will also
have the following qualities: be employees of Vendor and receive benefits from
Vendor.
(j) If Medco determines in reasonableness and good faith that the continued
assignment to the Medco account of any Vendor Personnel is not in the best
interests of Medco, then Medco will give Vendor written notice to that effect.
After receipt of such notice, Vendor will have a reasonable period of time (not
to exceed 3 days from the date of Medco’s notice) in which to replace such
person with Supplemental Labor Pool Personnel. Notwithstanding the foregoing, if
Medco in good faith believes that the continued assignment of any particular
Vendor Personnel would put Medco’s (or a Medco Affiliate’s or a Service
Recipient’s) operations, business, data or intellectual property at imminent
risk, Vendor will remove such Vendor Personnel immediately upon receiving
Medco’s request.
(k) Any delegation by Vendor of Services constituting a part of the Services to
a Subcontractor requires Medco’s prior written approval. Medco may impose
requirements for any Subcontractor, including requirements relating to the
location of the Subcontractor’s facilities and its physical and logical data
security measures and processes. If Medco approves a Subcontractor that is an
Affiliate of Vendor, such approval is subject to the approved entity remaining
an Affiliate of Vendor. Vendor may disclose Medco Data and Medco Confidential
Information only to approved Subcontractors who have agreed in writing to
protect the confidentiality of such Confidential Information in a manner
substantially equivalent to that required of Vendor under this Agreement and who
have executed agreements with Vendor sufficient to enable Vendor to comply with
applicable obligations with respect to PHI and IHI including, where appropriate,
a Business Associate Agreement, which will be entered into directly with Medco.
Vendor will be fully accountable for the acts and omissions of all
Subcontractors (including Vendor’s Affiliates) as if such acts and omissions
were its own. Vendor is responsible for managing all Subcontractors. Vendor
remains responsible for obligations and services performed by Subcontractors to
the same extent as if such obligations and services were performed by Vendor
employees and, for purposes of this Agreement, such work will be deemed work
performed by Vendor. Notwithstanding any subcontracting by Vendor, Vendor is
Medco’s sole point of contact regarding the Services, including with respect to
payment.

 

 



--------------------------------------------------------------------------------



 



5. Section 2 COMPENSATION Section 2(a) and 2(b) of the Original Agreement is
hereby deleted and replaced in its entirety with the following:
(a) As consideration for the performance of the Services, Medco shall pay Vendor
the fees set forth in Schedule B (as amended pursuant to Amendment Number 8). In
the event that this Agreement or any applicable Schedule is terminated prior to
Vendor’s full performance of Services, a pro-rata amount consistent with the
Services already rendered by Medco shall be paid. IN NO EVENT, WITHOUT MEDCO’s
PRIOR WRITTEN CONSENT, SHALL THE TOTAL SUMS PAID TO VENDOR PURSUANT TO EACH
SCHEDULE EXCEED THE AMOUNT SPECIFIED IN SUCH SCHEDULE, BASED ON THE MONETARY
RATE PER PRODUCTIVE MINUTE FOR ONLY VOICE ACTIVITIES OR BASED ON THE MONETARY
RATE PER FTE PER HOUR OR OVERTIME RATE PER HOUR FOR ALL COMBINED DATA AND VOICE
ACTIVITIES IN CONJUNCTION WITH THE CORRESPONDING UTILIZATION METRIC WITHOUT
MEDCO’S PRIOR WRITTEN CONSENT.
All payments made pursuant to this Agreement will be net payment due and payable
within thirty (30) days after Medco’s receipt of a statement, bill or invoice
from Vendor remitted in US Dollars. Medco reserves the right to return any
submitted statement, bill or invoice from Vendor, without affecting any other
rights or obligations herein, that does not match the applicable Schedule that
is the basis for said invoice. Vendor hereby acknowledges and agrees that the
aforementioned payment terms do not commence until such returned statement, bill
or invoice is corrected to match the applicable Schedule and delivered to Medco.
Payment by Medco will not be deemed to constitute a waiver of any rights that
Medco has under this Agreement or to imply that the Services and applicable
Deliverables for which payment has been rendered have been completed in
accordance with this Agreement. In no event shall Vendor request or bring any
action relating to the payment of any monies more than one (1) year after such
Services have been rendered. Additionally, on a quarterly basis, Vendor must
provide Medco with a statement identifying any outstanding credit balances.
“Credit Balances” are defined generally as any overpayments rendered by Medco,
including, but not limited to duplicate invoices and/or payment, payment made on
disposed inventory, clerical error by Medco.

 

 



--------------------------------------------------------------------------------



 



Taxes Prices do not include sales, use, gross receipts, excise, valued-added,
services, or any similar transaction or consumption taxes for the United States
only (collectively, “Taxes”). Medco acknowledges and agrees it shall be
responsible for the payment of any such taxes to Vendor unless it otherwise
timely provides Vendor with a valid exemption certificate or direct pay permit.
In the event Vendor is assessed taxes, interest and penalty by any taxing
authority, Medco agrees to reimburse Vendor for any such taxes, including any
interest or penalty assessed thereon. Each party is responsible for any personal
property or real estate taxes on property that the party owns or leases, for
franchise and privilege taxes on its business, and for taxes based on its net
income or gross receipts. Medco shall not pay sales, use and excise taxes
property taxes or taxes based on Vendor’s net income.
6. Section 14 TERM; TERMINATION Section 14(c) of the Original Agreement is
hereby deleted and replaced in its entirety with the following:
Termination for Convenience. From and after, the Amendment Effective Date, Medco
may terminate this Agreement for any reason upon ninety (90) days’ prior written
notice to Vendor. In the event of such termination, the parties will operate
under the ramp down period set forth in the applicable Project Scope. All
provisions of the Agreement shall remain in place during the ramp down period.
7. Section 21 PERFORMANCE/SERVICE LEVEL COMMITMENTS is hereby inserted as a new
Section immediately following Section 20 of the Original Agreement:
21.1 Generally
(a) Vendor is responsible for managing and successfully performing, completing,
and delivering the Services in accordance with the terms of this Agreement,
subject to the overall direction of Medco and with the cooperation and support
of Medco as specified in this Agreement. Vendor is responsible for managing and
performing the Services in an integrated manner without regard to technology
platform.
(b) Vendor will perform under this Agreement in a manner that does not bring the
reputation of Medco or any Medco Affiliate into disrepute, as a consequence of
which Medco’s continued association with Vendor would be prejudicial or
otherwise detrimental to the reputation of Medco’s enterprise. Actions taken by
Vendor at Medco’s request or direction and/or in accordance with this Agreement
or the Project Schedules shall not be deemed action that would bring the Company
or any Affiliate into disrepute.

 

 



--------------------------------------------------------------------------------



 



21.2 Performance Measurement
(a) Service Level Commitments. Vendor’s provision of the Services shall be
measured against the Service Levels set forth in Schedule L to this Agreement
and will specify, in the appropriate sections, all requirements and provisions
which will govern the Services to be rendered. At all times Vendor’s level of
performance shall at least be equal to the applicable Service Levels set forth
in Schedule L. All Service Levels Commitments are unconditional, i.e., no
allowance/forbearance/clemency/reprieve will be afforded to Vendor for any SLA
default unless Vendor’s failure to meet an SLA(s) shall be excused to the extent
that such failure is caused by allocatable factors where such allocatable
factors are outside of the control of Vendor as more fully set forth below or as
otherwise provided for in this Agreement or the Project Schedules.
(b) If Vendor fails to meet Service Levels and Productivity Volume Commitments
for reasons other than those specified in Subsection (c) below, Medco shall be
entitled to the rights and remedies set forth herein in accordance with the
methodology set forth herein.
The parties acknowledge and agree that Service Level default remedies are
comprised of both “Financial Penalties” and “Material Breaches” as delineated in
Schedule L. In the case of Service Level default or if Service Levels are
consistently missed Medco has the right to assess a penalty limited, in the
aggregate, to an amount equal to seven and a half (7.5%) percent of the total
production charges paid or payable by line of business to Vendor pursuant to
this Agreement for performance of the Services for the twelve (12) months prior
to the month in which the most recent event giving rise to liability occurred
(collectively, the “Schedule L Cap”) and/or to terminate for cause.
Conversely, the parties acknowledge and agree that Service Level incentives
shall be awarded on a monthly basis in the form of Credit Bonuses. With the
exception of Credit Bonuses due for under target AHT performance, as described
in Schedule S, such Credit Bonuses will not be paid out in cash, but would be
used by Vendor as credits to offset the potential of the above stated penalty in
the same month that a penalty is levied. Unless otherwise allowed in this
Agreement or in any Project Schedule, Credit Bonus amounts expire in the same
quarter as accrued and cannot be rolled over on a quarter to quarter basis.

 

 



--------------------------------------------------------------------------------



 



(c) Medco shall not be entitled to the rights and remedies set forth herein
resulting from Vendor’s failure to meet Service Levels commitments if such
failure is attributable to (i) Medco’s (or a Medco agent’s) acts, errors,
omissions, or breaches of this Agreement, including without limitation any
failure due to incorrect data and/or information provided by Medco or Medco’s
agents; (ii) willful misconduct or violations of Law by Medco or a Medco agent;
(iii) a Force Majeure Event; (iv) business process or other changes requested by
Medco but which Vendor demonstrates are not supportable within the performance
metrics under this Agreement (v) any failures or defects in Medco controlled
software or hardware not under the control of Vendor; and (vi) issuance of
regulatory requirements, sub-regulatory guidance or other directives after the
Effective Date which materially impedes Vendor’s ability to meet Service Levels
commitments; (collectively and individually (i)-(vi) and other waivers noted in
this Agreement including over-forecast situations constitute an “Excused
Performance Problem”). The parties agree that within five (5) business days
following any Excused Performance Problem, they will meet or confer in good
faith to agree upon and implement any changes, in accordance with Service
Requests, as set forth herein, if applicable, that will eliminate or mitigate
the Excused Performance Problem. In addition to the foregoing, Medco shall not
be entitled the rights and remedies set forth herein applicable to Termination.
APAC acknowledges and agrees that unduly high attrition rates will not be
considered an Excused Performance Problem.
(d) General Standard of Performance. In cases where this Agreement does not
prescribe or otherwise regulate the manner of Vendor’s performance of any
specific aspects of the Services, Vendor will render the Services in accordance
with prevailing industry good standards and practices and will, in any event,
render the Services with at least the same degree of accuracy, quality,
timeliness, responsiveness and efficiency as was provided prior to the Service
Commencement Date for such Services by (or for) Medco and its Affiliates.
Quantitative performance standards for certain of the Services Levels are set
forth in Schedule L to this Agreement. At all times Vendor’s level of
performance shall be at least equal to the Services Levels and to standards
satisfied by well-managed operations performing services similar to the Services
provided by Vendor; provided, however, to the extent that a Service Level
commitment defines the required level of Vendor’s performance for a Service,
this Section 21 shall not impose upon Vendor an obligation to perform at a level
higher than such Service Levels; and further, provided, that the foregoing shall
not be construed to override the provisions of Schedule L.
21.3 Quality Assurance and Improvement
Vendor will provide continuous quality assurance, quality improvement, and other
improvement in Vendor’s performance of the Services through: (i) the
identification and implementation of proven techniques and tools from other
installations within Vendor’s operations (i.e., best practices); and (ii) the
implementation of concrete programs, practices, methodologies, frameworks and
other measures designed to improve performance, quality, and delivery time.
Vendor’s Tools, which include event correlation applications as more fully
described in Schedule A, will also include project management tools and
productivity aids, which Vendor will utilize as appropriate in performing the
Services. Services Levels shall be appropriately revised upward by the Parties
in order to measure and give effect to such continuous quality improvement,
subject to the mutual agreement of the parties. Vendor shall undertake any and
all charges related to new technology training and/or infrastructure
modernization at such time as any such new technology or infrastructure becomes
the prevailing industry practice.

 

 



--------------------------------------------------------------------------------



 



21.4 Technology Currency
Throughout the Term, Vendor shall proactively stay abreast of emerging
technology and shall present to Medco opportunities to implement improved
Equipment, Software and/or processes then currently used by Vendor or the IT
industry in delivering the Services to Medco or similar services to its other
customers. Additionally, Vendor shall present opportunities for improvements in
technology, processes and/or artifacts then currently used by Medco in
performing services retained by Medco as Vendor may become aware of any such
improvements. Vendor shall cooperate with Medco in evaluating proposed
improvements to technology, processes and/or artifacts, and shall further
cooperate with Medco in implementing any improved technology or processes chosen
by Medco. This obligation is in addition to, and separate from, any specific
obligations of Vendor set forth in this Agreement pertaining to Vendor’s
periodic refreshment of its Service Delivery Environment. Notwithstanding the
foregoing, Vendor shall not be responsible to incur any extra costs associated
with any Medco-specific equipment and/or software that Medco provides to Vendor
or any configurations that Medco requires of Vendor that is in addition to the
current Medco/Vendor configuration.
8. Section 22. LIST OF SCHEDULES is hereby inserted as a new Section immediately
following Section 21 of the Original Agreement:
The following Schedules attached hereto are incorporated by reference and made
part of this Agreement:
Schedule B — RATES FOR VOICE ACTIVITIES AND DATA ACTIVITIES
Schedule K — ACTIVITY DESCRIPTIONS AND VENDOR PERSONNEL REQUIREMENTS
Schedule L — SERVICE LEVEL AGREEMENTS
Schedule M — DEFINITIONS
Schedule P — TRAINING RATES
Schedule Q — RAMP UP
Schedule R — REPORTING FREQUENCY
Schedule S — PENALTIES/BONUSES SCHEDULE

 

 



--------------------------------------------------------------------------------



 



10. Miscellaneous. This Amendment may be executed in counterparts, each of which
shall constitute an original and all of which, when taken together, shall
constitute one instrument. No modification of or amendment to this Amendment,
nor any waiver of any rights under this Amendment, will be effective unless in
writing signed by the duly authorized representatives of both parties, and the
waiver of any breach or default will not constitute a waiver of any other right
hereunder or any subsequent breach or default. This Amendment shall be governed
in accordance with the laws of the State of New Jersey, without regard to
conflict of laws principles.
IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives, and is deemed to be effective as of the
Amendment Effective Date.

             
APAC Customer Services, Inc.
      Medco Health Solutions, Inc.    
 
           
/s/ Kevin T. Keleghan
      /s/ Kenneth O. Klepper    
 
           
Signature
      Signature    
 
           
Kevin T. Keleghan
      Kenneth O. Klepper    
 
           
Printed Name
      Printed Name    
 
           
President and CEO
      President & COO    
 
           
Title
      Title    
 
           
2-10-11
      2-14-11    
 
           
Date
      Date    
 
           
APAC Customer Services, Inc.
           
 
           
/s/ Andrew B. Szafran
 
Signature
           
 
           
Andrew B. Szafran
 
Printed Name
           
 
           
Senior Vice President & CFO
 
Title
           
 
           
2-10-11
 
Date
           

 

 